Citation Nr: 1230211	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  06-37 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a head injury, including headaches and temporomandibular joint dysfunction on the left.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from October 1952 to January 1956.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied reopening the Veteran's claim of service connection for residuals of a head injury (claimed as headaches).  The Veteran testified at an RO hearing in February 2007.  A transcript of the hearing is of record.

The Board reopened the Veteran's claim in July 2009, finding that he had submitted new and material evidence, and remanded the matter for provision of a VA examination from a qualified physician.  The Board subsequently remanded the claim in April 2010, November 2010, May 2011, and October 2011 for further development and consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently has residuals of a head injury, including headaches and temporomandibular joint dysfunction on the left (left-sided TMJ), related to his military service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a head injury, including headaches and left-sided TMJ, have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Where an individual seeks to reopen a previously denied claim, the notice must inform the individual of both the reopening criteria and the criteria for establishing the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Letters from the RO in October 2005 and April 2010 advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As the Board's July 2009 decision granted the Veteran's application to reopen his claim seeking service connection for residuals of a head injury, any failure under Kent does not prejudice the Veteran.  Accordingly, the RO effectively satisfied the notice requirements with respect to the issue on appeal.  

The RO has obtained all of the Veteran's service treatment records, and all of his identified post service treatment records, including records electronically stored within his Virtual VA claims file.

During the course of this appeal, the Veteran was provided with multiple VA examinations.  Most recently, he underwent a July 2011 VA examination for neurological disorders, and a December 2011 VA dental examination.  These examinations were conducted by examiners who had reviewed the Veteran's claims file, the history of the claimed conditions, examined the Veteran, and included rationales for the conclusions reached.  These examinations are more than adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has not raised any issue which would render either of these examinations inadequate.

There is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 473.  

The Board remanded this matter in July 2009, April 2010, November 2010, May 2010, and October 2011 to obtain medical opinions concerning the etiology of the condition claimed on appeal.  The July 2011 VA examination for neurological disorders and the December 2011 VA dental examination contain the etiological opinions which were sought by the Board's remands.  Moreover, pursuant to the Board's October 2011 remand, the RO sent an October 2011 letter to the Veteran requesting that he identify any additional medical treatment providers he has see for his claimed disability.  No response was received from the Veteran.  Accordingly, the directives of the Board's July 2009, April 2010, November 2010, May 2011, and October 2011 remands have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).


I. Service Connection Claims

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran is seeking service connection for a chronic headache disability, the residuals of an in-service head injury.  

The Veteran served on active duty in the Army from October 1952 to January 1956.  His report of separation, Form DD 214, noted that he was awarded the Combat Infantryman Badge, as well as a Presidential Unit Citation.

The Veteran's service treatment records show that he was injured on September 21, 1955, while he was standing in a tank turret when the tank hit a ditch.  The treatment report noted that the Veteran was "reported to have struck his chest" during the incident.  The corpsman who accompanied the Veteran to the medical facility stated that the Veteran was never unconscious, but that he did seem dazed and kept saying "stop the tank."  A neurological examination was negative except for poor light reaction of pupils. The report also noted that there were no clinical signs of head trauma, and no signs of trauma on the Veteran's trunk or extremities.  

A September 22, 1955 nursing report noted that the Veteran was still confused and disoriented, with only brief periods of responsiveness.  A neurological examination revealed no localizing signs and sluggish reflexes.  A September 22, 1955 x-ray examination of his skull showed no abnormalities.  

A September  23, 1955 nursing note indicated that the Veteran was much more oriented, but complained of left parietal headaches.  The report noted an assessment of probable concussion.  A September 25, 1955 nursing note indicated that the Veteran was doing well, but was still dizzy upon sitting up.  A September 29, 1955 nursing note indicated that the Veteran was much improved, but that he was still dizzy when he tries to get up.  A neurological examination was negative, but his headaches persisted.

An October 2, 1955 treatment report noted that the Veteran had been doing well until a nurse found him apparently confused, disoriented and having some sort of fit in which his arms and legs moved and twitched.  The report described this incident as a seizure, and noted that it lasted for about 30 minutes.  Following the seizure, the Veteran was confused and disoriented, not even remembering his own name.  Neurological examination, including fundoscopic examination, and examination of the cranial nerves, eyes, and deep and superficial reflexes were all completely normal.  

An October 2, 1955 neuropsychiatry examination noted that the symptoms related by the Veteran were strongly suggestive of a psychogenic disorder superimposed upon a mild or moderate head injury.  The Veteran described a persistent complaint of "water dripping" in his head.  An October 1955 electroencephalogram (EEG) noted an impression of normal awake and natural sleep record.

Nursing notes, dated from October 3, 1955 to October 15, 1955, indicated that the Veteran was oriented but did not want to get out of bed because he felt dizzy.  He reported having a "dripping sensation" in his right frontal area.  

A November 2, 1955 clinical psychological evaluation noted that "this is a case of conversion reaction which serves as a secondary gain (removal from tank duty and gratification of dependency needs) as an intrapunitive reaction to his own hostility." 

A November 3, 1955 narrative summary indicated that the Veteran was admitted into Brooke Army Hospital on October 25, 1955, as a transfer from the USA Hospital in Fort Hood, Texas, with a diagnosis of observation, psychiatric, possibly psychogenic asthenic reaction.  The examiner noted that, even though the Veteran described his symptoms as being very troublesome, his facial expression did not accompany the degree of severity with which he described his symptoms.  It was also noted that laboratory studies, including serology, blood count, urinalysis, chest and skull x-rays, and EEG evaluation were all normal, as were his general physical and neurological examinations.  On mental status examination, the Veteran shuffled slowly to the examining room, complaining of weakness in the legs, dull headache, and a "dripping" sensation in his right temporal area, which felt to him like a liquid "dripping" in his head and was most annoying.  Even though he described this symptom as being very troublesome, the report noted that his facial expression did not accompany the degree of severity which he described.  The report noted that he had an attitude of indifference and appeared to be unwilling to expend any effort or to cooperate to any great degree on his own part.  After evaluation, the Veteran was diagnosed with passive-aggressive reaction, chronic, moderate; manifested by stubbornness, procrastination, passive obstructionism, and a tendency to cling to somatic complaints, with poorly controlled hostility.

In January 1956, the Veteran underwent his discharge examination.  Clinical evaluation of the head, neurological evaluation, and psychiatric evaluation all were normal.

In February 1956, the Veteran filed his initial claim seeking service connection for residuals of head concussion.  

In March 1956, the Veteran underwent a VA physical examination.  The VA examiner noted that the claims file did not have any medical records, and that no defects were noted at the time of the Veteran's discharge from service.  The report noted the Veteran's history of riding in a tank when he struck his head and was hospitalized from September 1955 to November 1955.  The Veteran indicated that he was unconscious for four days, and could not walk or rise up out of bed for one month.  He reported having pain in his head periodically, which currently consisted of a slight pain in the right side of his head, not like a headache but he thought "it was a nerve or something."  Neurological evaluation revealed no disturbance in gait, station, or posture.  The report noted that Romberg test was negative, and that the cranial nerves were intact.  The report also noted that there was no external evidence of head injury found; no muscle weakness or atrophy; no sensory changes; reflexes were normal; and coordination tests were done satisfactorily.  An EEG test done in March 1956 was interpreted as being within the range of normal variation.  On mental status examination, there was no evidence of any psychotic manifestations.  The diagnosis was no neurological or psychiatric disorder found.

A September 1992 statement filed by the Veteran indicated that he had severe headaches and that they started during his military service.

An October 1994 VA treatment report noted that the Veteran had been given new medications for his hypertension.  The report noted that the Veteran was feeling well, and that he denied having any complaints of headaches.

VA primary care records dated from 1999 to 2000 noted complaints of headaches of questionable etiology.  A December 1999 CT scan showed cerebral atrophy, no acute changes from before.

A July 2004 VA neurological report noted the Veteran's history of headaches in the left temple for at least five years, which were getting worse.  The Veteran denied any symptoms of nausea, vomiting, photophobia/phonophobia, or visual symptoms.  He also denied having any loss of consciousness, seizures, problems with balance, falls, head injuries, or memory loss.  After clinical evaluation, the assessment was headaches, left temple, sharp, severe.  The examiner noted that these might be late onset migraine headaches, but the examiner wanted to rule out temporal arteritis and any mass lesion.  The examiner also thought the Veteran might have paroxysmal left hemicrania.

An October 2004 VA treatment report noted that the Veteran was there for a follow up concerning his on and off pain on the left temple area for the past five years.  The examiner noted that the Veteran was unlikely to have temporal arteritis because his symptoms were around for 5 years; and there was no jaw claudication, polymyalgia rheumatic symptoms, no visual changes, malaise, weight loss, night sweat, or anorexia; and a normal physical examination.

A March 2005 VA MRI of the brain showed mild diffuse cerebral atrophy, most pronounced in the frontal lobes.  The report noted that there was no mass, hemorrhage, or infarct seen; but there were chronic ischemic changes in the periventricular white matter.

In June 2006, a VA neurology consult report noted that the Veteran had been worked up for left-sided headaches a couple of years ago.  The report noted that he had headaches in the morning lasting three to four hours, with no nausea, photophobia, focal weakness, or sensory changes.  It also noted that his MRI of the brain was unremarkable, and that his sedimentation rates were consistently not elevated with no evidence for temporal arteritis.  Neurological examination revealed a mildly antalgic gait with pain in his back and knees using a cane; there was no focal weakness anywhere, no Romberg sign or pronator drift present; reflexes were brisk and symmetric for his age.  Cranial nerve functions, including visual fields, fundi, pupils, extraocular movements, movements of the face, jaw, tongue, and palate, and sensation over the face were normal.  The report concluded with an impression of left-sided headaches for which the examiner was proceeding with a Doppler of the carotid vessels for consideration of ischemic causes of his headache.

In August 2006, a VA neurological examination was conducted.  The VA examiner, the same neurologist who saw the Veteran in June 2006, noted that the Veteran's claims file was available and reviewed.  The Veteran reported having headaches related to his inservice injury more than 50 years ago.  The Veteran stated that his headaches were on the left side and lasted three to four hours with no nausea or photophobia.  The VA examiner opined that the headaches the Veteran complained about were not related to his inservice injury; this statement was made on a more probable than not or more likely than not basis.  In support of this opinion, the VA examiner noted that there was no focal weakness and there was a history of an unremarkable MRI scan of the brain a couple of years ago.  The VA examiner also noted that the Veteran's sedimentation rates were consistently not significantly elevated, and since the examiner's examination in June 2006, the Veteran was shown to have an unremarkable Doppler examination of the carotids.  The VA examiner found that the left-sided headaches were vascular in nature, not appearing traumatic in nature.  Finally, the VA examiner felt that there was no documentation either in history or in the claims file to indicate that the head injury was severe enough in 1955 to cause headaches 50 years later.  

The August 2006 VA examination report was considered flawed because it is based on a finding that the Veteran's MRI was unremarkable when, in fact, the March 2005 MRI showed mild diffuse cerebral atrophy, most pronounced in the frontal lobes.  This also was noted on CT examination in December 1999.  The examiner also noted that the Veteran had not complained of headaches for 50 years, when, in fact, the claims file shows the Veteran has complained of headaches (and has filed service connection claims for residuals of a head injury) since his discharge from service in 1956.  Hence, the Board remanded this case for a new VA examination in July 2009.

A January 2007 VA treatment report indicated that the Veteran complained of recurrent headaches for the past 5 years.  A May 2007 VA treatment report indicated that the Veteran struck had struck his left forehead with a wrench and complained of feeling woozy.  The diagnosis was cerebral concussion and left eyebrow abrasion.  

In July 2009, a VA neurological examination was conducted.  The VA examiner noted that the Veteran's claims file was reviewed, and the examination report went through and documented the extensive history of the Veteran's head injury, subjective complaints, and current diagnoses on MRI and CT reports.  The examiner noted that the MRI scan previously conducted showed diffuse cerebral atrophy most pronounced in the frontal lobes with chronic ischemic changes in the periventricular white matter.  The VA examiner also noted that previous CT examination showed moderate dilatation of the lateral ventricles out of keeping with normal-appearing Sylvian fissures and cortical sulci.  The examiner then found that the Veteran's left sided-headaches, which occurred only at night while he was sleeping, did not appear to be clearly traumatic in origin.  The examiner noted that the Veteran had tried several different medications for the headaches but none of them had worked.  Now, the headaches were controlled by Tramadol only.  The examiner opined that the Veteran's headaches on the left side occurring while sleeping only were not related to the head injury.  Also, the examiner commented that on review of the claims file, it was noted that he had complained of pain in the right side of his head and on present examination, he was complaining of pain in the left side of the head.

The July 2009 examination is considered inadequate because the examiner did not offer a rationale for why the headaches were not related to the head injury in service.  The examiner also did not explain why the headaches did not appear to be clearly traumatic in origin.  As a result, the Board remanded this case for a new VA examination in April 2010.

In May 2010, a VA neurological examination was conducted.  The VA examiner noted that the Veteran's claims file was reviewed.  The diagnosis was headaches, cluster variant, less likely as not related to service.  The VA examiner noted that the Veteran had no sequence of events since service showing treatment with recurrence until seen at the VA in 2006.  In a December 2010 addendum, the VA examiner stated that the Veteran's left-sided headaches sounded vascular in nature, not appearing clearly traumatic in origin.  The VA examiner stated that there is no documentation either in the history of or in the claims file to indicate that the inservice head injury incurred was severe enough in 1955 to cause headaches 50 years later.  The VA examiner opined that the Veteran's current headaches are not related to his inservice injury.  In support of this opinion, the VA examiner stated that the Veteran's headaches do not correlate with the MRI findings, and that the Veteran's current headaches are similar to migraine with vascular spasm of which cluster headaches are a variant.  

In July 2011, a VA neurological examination was conducted.  The VA examiner noted that the Veteran's claims file was thoroughly reviewed.  The examination report included a detailed summary of the Veteran's service and post service treatment records.  The Veteran reported that he was currently having headaches every two to three weeks, lasting about 2 hours.  During these headaches, he reported that the pain builds up just anterior to the left ear and is throbbing.  He indicated that it is not associated with photophobia, phonophobia, worsening with movement, or nausea or vomiting.  The report noted that there is no context for the onset of the headache which has been recognized by the Veteran.  The report noted that the Veteran described his head pain as being located immediately anterior to the left ear.  Palpation of the TMJ in this area reproduces the Veteran's complaints of pain.  The examination report also noted that the movement of the Veteran's mouth when opening was most consistent with left-sided TMJ.  Following a mental status and neurological examination, the examiner opined that the Veteran's headaches were not related to his remote history of head trauma in 1955.  The VA examiner felt that left-sided TMJ was the etiology of the Veteran's recurrent unilateral head pain.  In support of these opinions, the VA examiner noted that the Veteran's headaches are not consistent with migraine.  The VA examiner noted that the mild atrophy shown on the Veteran's prior CT/MRI studies of the brain are a typical and common age-related finding; and that the pattern of disuse nonspecific mild atrophy is not consistent with head trauma.  

The VA examiner further noted that the Veteran's initial record of treatment inservice, on September 21, 1955, noted an absence of head trauma findings, and that there was no loss of consciousness following this injury.  The VA examiner indicated that confusion and disorientation - altered mental status - was the predominant symptom following his inservice injury, and that the record demonstrated that a second episode of the same confusion and disorientation was shown in October 1955, which was clearly in the absence of any head trauma or loss of consciousness, and for which the Veteran was submitted for psychiatric evaluation because of this history.  The VA examiner concluded by stating that the Veteran's overall history and examination were not consistent with headaches as a result of traumatic brain injury.  

In December 2011, a VA dental examination was conducted.  The VA examiner noted that the Veteran's claims file was reviewed.  The examination report noted the Veteran's history of an inservice injury in a tank accident.  The report noted the Veteran's current complaints of left-sided facial pain for roughly the past 10 years.  The Veteran indicated that he had dentures made around that time.  When asked to outline the pain, the Veteran pointed to his left temporalis, left TMJ, and left angle of the jaw, and reported having throbbing pain in this location about 10 percent of the time.  There was no functional complaint.  A complete dental examination was conducted, and the report concluded with diagnoses of mild left TMJ capsulitis and mild left myalgia of the insertion of the left masseter.  Based upon the physical examination and review of the claims file, the VA examiner opined that it was less likely than not that the Veteran's dental condition was related to trauma over 50 years ago.  In support of this conclusion, the VA examiner noted that the Veteran's symptoms appeared to arise concurrently with the loss of his remaining teeth on the left side and with fabrication of dentures.

While the Veteran is competent to report his having a history of headaches, he is not competent to attribute these manifestations to a specific diagnosis.  Moreover, there is evidence which contradicts the Veteran's contentions of having ongoing headaches since his discharge from military service.  Specifically, the Veteran denied having any headaches on his October 1994 VA treatment report.  A July 2004 VA treatment report noted a 5 year history of headaches in the left temple.  An October 2004 VA treatment report noted the Veteran's complaints of on and off left temple pain for the past 5 years.   He reported having recurrent headaches for just the past 5 years on a January 2007 VA treatment report.  

The most probative evidence of record as to whether the Veteran's current headaches are related to his military service is the VA examiner's opinion in July 2011.  After reviewing the Veteran's claims file and examining the Veteran, the VA examiner opined that the Veteran's headaches were not related to his inservice head trauma in 1955.  In support of this opinion, the VA examiner noted that the Veteran's overall history and examination were not consistent with headaches as a result of traumatic brain injury.  The VA examiner noted that the mild atrophy shown on the Veteran's prior CT/MRI studies of the brain were typical and common age-related finding; and that the pattern of diffuse nonspecific mild atrophy was not consistent with head trauma.  The VA examiner noted that the Veteran's initial record of treatment inservice, on September 21, 1955, noted an absence of head trauma findings.  It also noted that there was no loss of consciousness following this injury.  Finally, the VA examiner noted that the predominant symptoms shown inservice, including confusion and disorientation, were shown to have reoccurred in October 1955, at a time which was clearly in the absence of any head trauma or loss of consciousness.

As for his TMJ, the most probative evidence of record as to whether this condition is related the Veteran's military service is the VA examiner's opinion in December 2011.  Specifically, the VA examiner opined that it was less likely than not related to trauma over 50 years ago.  In support of this conclusion, the VA examiner noted that the Veteran's symptoms appeared to arise concurrently with the loss of his remaining teeth on the left side and fabrication of dentures.  The Board considers a lack of any diagnosis of TMJ either during service or for more than fifty years thereafter to be a significant factor.  

The preponderance of the evidence is against the claim for service connection for residuals of a head injury, including headaches and left-sided TMJ; there is no doubt to be resolved; and service connection is not warranted. 


ORDER

Service connection for residuals of a head injury, including headaches and left-sided TMJ, is denied.



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


